Exhibit 10.1

AMENDMENT NO. 4
TO
LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 4 (this “Amendment”), dated as of December 28, 2006, by and among
K-SEA OPERATING PARTNERSHIP L.P. (the “Borrower”), the several financial
institutions party hereto (the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”) and as collateral trustee for the Lenders, and LASALLE BANK, NATIONAL
ASSOCIATION, as syndication agent.

RECITALS


A.            BORROWER, THE LENDERS AND THE ADMINISTRATIVE AGENT ARE PARTIES TO
A LOAN AND SECURITY AGREEMENT, DATED AS OF MARCH 24, 2005 (AS HERETOFORE
AMENDED, AND AS IT MAY BE FURTHER AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “LOAN AGREEMENT”).  UNLESS OTHERWISE DEFINED
HEREIN, ALL CAPITALIZED TERMS USED HEREIN OR IN THE ACKNOWLEDGEMENT AND CONSENT
ANNEXED HERETO SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE LOAN AGREEMENT.


B.            BORROWER HAS REQUESTED THAT THE ADMINISTRATIVE AGENT AND THE
LENDERS AMEND THE LOAN AGREEMENT IN CERTAIN RESPECTS.


C.            THE ADMINISTRATIVE AGENT HAS ADVISED BORROWER THAT THE LENDERS ARE
WILLING TO AGREE TO ITS REQUESTS TO AMEND THE LOAN AGREEMENT ON THE TERMS AND
SUBJECT TO THE CONDITIONS SET FORTH IN THIS AMENDMENT.

Accordingly, in consideration of the foregoing, the parties hereto hereby agree
as follows:


1.             AMENDMENTS TO LOAN AGREEMENT.


(A)           ADDITIONAL DEFINITIONS.  SECTION 1.01 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING NEW DEFINITIONS IN THE APPROPRIATE
ALPHABETICAL ORDER:

“Amendment No. 4” means Amendment No. 4 to Loan and Security Agreement, dated as
of December 28, 2006, among Borrower, the Lenders party thereto and the
Administrative Agent.

“Amendment No. 4 Effective Date” means as of December 28, 2006.

“Fair Market Value” means, with respect to any Pool Vessel, the fair market
value of such Pool Vessel as reasonably determined by the Administrative Agent
or by independent appraisers appointed by the Administrative Agent at the
expense of Borrower.

“Net Worth” means the excess of total assets over total liabilities, total
assets and total liabilities each to be determined in accordance with


--------------------------------------------------------------------------------




 

GAAP consistent with those applied in the preparation of the Financial
Statements referred to in Section 6.01 hereof.

“Total Capitalization” means, as of any date, the sum of Net Worth at such date
plus Total Funded Debt at such date.

“Total Funded Debt to Total Capitalization Ratio” means, at any date of
determination, the ratio of Total Funded Debt divided by Total Capitalization.


(B)           AMENDMENTS TO DEFINITIONS.

(I)            APPLICABLE MARGIN.  SECTION 1.01 OF THE LOAN AGREEMENT IS HEREBY
AMENDED BY DELETING THE DEFINITION OF “APPLICABLE MARGIN” IN ITS ENTIRETY AND
SUBSTITUTING THE FOLLOWING THEREFOR:

 “Applicable Margin” means, at all times during the applicable periods set forth
below: (a) with respect to Base Rate Loans, the percentage set forth below under
the heading “Base Rate Margin” and adjacent to such period, (b) with respect to
LIBOR Loans, the percentage set forth below under the heading “LIBOR Margin” and
adjacent to such period and (c) with respect to the Commitment Fees, the
percentage set forth below under the heading “Commitment Fee Margin” and
adjacent to such period:

Period

 

Applicable Margin

 

When the Total
Funded Debt to
EBITDA Ratio
is greater than
or equal to

 

And less
than

 

Base Rate
Margin

 

LIBOR
Margin

 

Commitment
Fee Margin

 

 

3.50:1.00

 

 

 

 

0.250%

 

1.600%

 

0.300%

 

 

3.00:1.00

 

 

3.50:1.00

 

0.000%

 

1.350%

 

0.200%

 

 

2.50:1.00

 

 

3.00:1.00

 

0.000%

 

1.200%

 

0.200%

 

 

2.00:1.00

 

 

2.50:1.00

 

0.000%

 

0.950%

 

0.150%

 

 

 

2.00:1.00

 

0.000%

 

0.700%

 

0.150%

 

Changes in the Applicable Margin resulting from a change in the Total Funded
Debt to EBITDA Ratio shall be based upon the certificate most recently delivered
under Section 6.01(b) and shall become effective on the first day of the month
immediately succeeding the date such certificate is required to be delivered to
the Administrative Agent pursuant to Section 6.01(b).  Notwithstanding anything
to the contrary in this definition, if Borrower shall fail to deliver to the
Administrative Agent such a certificate on or prior to any date required by
Section 6.01(b), the Total

2


--------------------------------------------------------------------------------




 

Funded Debt to EBITDA Ratio shall be deemed to be greater than 3.50:1.00 from
and including such date to the first day of the month immediately succeeding the
date of delivery to the Administrative Agent of such certificate.

(II)           ASSET COVERAGE RATIO.  SECTION 1.01 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “ASSET COVERAGE RATIO” IN ITS
ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

“Asset Coverage Ratio” means, as of any date of determination, the ratio of the
Fair Market Value of all Pool Vessels that are part of the Collateral divided by
the aggregate Revolving Credit Exposure of all Lenders.

(III)          BORROWING BASE.  SECTION 1.01 OF THE LOAN AGREEMENT IS HEREBY
AMENDED BY DELETING THE DEFINITION OF “BORROWING BASE” IN ITS ENTIRETY AND
SUBSTITUTING THE FOLLOWING THEREFOR:

“Borrowing Base” means 80% of the Fair Market Value of the Pool Vessels.

(IV)          QUALIFIED POOL VESSELS.  SECTION 1.01 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “QUALIFIED POOL VESSELS” IN ITS
ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

“Qualified Pool Vessels” means Pool Vessels that are documented, coastwise
eligible tugs, AT/Bs and double-hulled barges and are acceptable in age,
construction, condition and trade employment to the Administrative Agent;
provided, that during the period from the Effective Date to the third
Anniversary Date, “Qualified Pool Vessels” may also include single-hulled barges
having a Fair Market Value not in excess of five percent (5%) of the aggregate
Fair Market Value of all Pool Vessels.

(V)           TANGIBLE CAPITALIZATION.  SECTION 1.01 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “TANGIBLE CAPITALIZATION” IN ITS
ENTIRETY.

(VI)          TOTAL FUNDED DEBT TO TANGIBLE CAPITALIZATION RATIO.  SECTION 1.01
OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “TOTAL
FUNDED DEBT TO TANGIBLE CAPITALIZATION RATIO” IN ITS ENTIRETY.


(C)           PREPAYMENT OF LOANS.  SECTION 2.09(D) OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING THE PHRASE “ORDERLY LIQUIDATION VALUE” IN CLAUSE (II)
THEREOF AND SUBSTITUTING “FAIR MARKET VALUE” THEREFOR.


(D)           PREPAYMENT OF LOANS.  SECTION 2.09(E) OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING THE PHRASE “ORDERLY LIQUIDATION VALUE” IN CLAUSE (II)
THEREOF AND SUBSTITUTING “FAIR MARKET VALUE” THEREFOR.


(E)           PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SETOFFS. 
SECTION 2.14(B)(II) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE
PHRASE

3


--------------------------------------------------------------------------------





 


“ORDERLY LIQUIDATION VALUE” EACH TIME IT APPEARS THEREIN AND SUBSTITUTING “FAIR
MARKET VALUE” THEREFOR.


(F)            SUBSTITUTE OF POOL VESSEL.  SECTION 3.02 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING THE PHRASE “ORDERLY LIQUIDATION VALUE” EACH TIME IT
APPEARS THEREIN AND SUBSTITUTING “FAIR MARKET VALUE” THEREFOR.


(G)           FAIR MARKET VALUE.  SECTION 3.03 OF THE LOAN AGREEMENT IS HEREBY
DELETED IN ITS ENTIRETY AND THE FOLLOWING SUBSTITUTED THEREFOR:

Section 3.03         Fair Market Value.

(a)  Based on the most recently completed Appraisal of the Pool Vessels
delivered to the Administrative Agent, the aggregate Fair Market Value of the
Pool Vessels shall at all times be not less than the greater of (i)
$62,500,000.00 and (ii) a Fair Market Value such that an Asset Coverage Ratio of
not less than 1.25 to 1.00 is maintained, provided, that in no event through the
third anniversary of the Effective Date shall more than five percent (5%) of the
aggregate Fair Market Value of the Pool Vessels be attributable to Non-Qualified
Pool Vessels and thereafter Non-Qualified Pool Vessels shall not be included in
Pool Vessels.

(b)  In the event any Appraisal delivered to the Administrative Agent performed
at any time after the Effective Date demonstrates that the aggregate Fair Market
Value of the Pool Vessels is less than the greater of (i) $62,500,000.00 and
(ii) a Fair Market Value such that an Asset Coverage Ratio of not less than 1.25
to 1.00 is maintained, Borrower shall promptly, and in any event within 10
Business Days, pledge additional vessels acceptable to the Administrative Agent,
and the Proceeds thereof, so that, after giving effect to such pledge of
additional vessels, the aggregate Fair Market Value of the Pool Vessels is equal
to the greater of (i) $62,500,000.00 and (ii) a Fair Market Value such that an
Asset Coverage Ratio of not less than 1.25 to 1.00 is maintained.

(c)  In the event any Appraisal delivered to the Administrative Agent performed
at any time after the Effective Date demonstrates that that the aggregate Fair
Market Value of the Pool Vessels exceeds the greater of (i) $62,500,000.00, and
(ii) a Fair Market Value such that an Asset Coverage Ratio of not less than 1.25
to 1.00 is maintained, Borrower may, upon the delivery of a written request
therefor delivered to the Administrative Agent, request the consent of the
Lenders (which shall not be unreasonably withheld) to the release by the
Collateral Trustee, at Borrower’s expense, of its Lien on one or more Pool
Vessels (and related Assignments) described in such request, commencing with
Non-Qualified Pool Vessels; provided that both before and after giving effect to
such release, (i) no Default or Event of Default shall have occurred and be
continuing or result therefrom, (ii) the aggregate Fair Market Value of the Pool
Vessels shall be not less than the greater of (i) $62,500,000.00 and (ii) a Fair
Market Value such that the Asset Coverage Ratio shall not be less than 1.25 to
1.00, and (iii) Borrower shall be in compliance with the financial covenants
under Sections 7.01, 7.02, 7.03 and 7.04, and

4


--------------------------------------------------------------------------------




 

Borrower shall deliver to the Administrative Agent prior to any such release a
certificate in reasonable detail evidencing compliance by Borrower with the
foregoing conditions.  Notwithstanding the foregoing, the value of any vessel
acquired, retrofitted or rebuilt with any Loan shall not be included for
purposes of determining the aggregate Fair Market Value of the Pool Vessels as
collateral while such vessel is under construction but may be included upon
completion of work and redelivery to Borrower.


(H)           TOTAL FUNDED DEBT TO TOTAL CAPITALIZATION RATIO.  SECTION 7.02 OF
THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING
SUBSTITUTED THEREFOR:

Section 7.02         Total Funded Debt to Total Capitalization Ratio.  Borrower
shall not permit the Total Funded Debt to Total Capitalization Ratio as of the
end of any fiscal quarter to be greater than 0.65 to 1.00.


(I)            GENERAL.  ALL REFERENCES TO “THIS AGREEMENT” IN THE LOAN
AGREEMENT AND TO “THE LOAN AGREEMENT” IN THE OTHER LOAN DOCUMENTS SHALL BE
DEEMED TO REFER TO THE LOAN AGREEMENT AS AMENDED HEREBY.


2.             CONDITIONS TO EFFECTIVENESS.  THIS AMENDMENT SHALL BE EFFECTIVE
UPON THE SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS:


(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM
EACH PARTY HERETO EITHER (X) A COUNTERPART OF THIS AMENDMENT SIGNED ON BEHALF OF
SUCH PARTY OR (Y) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
(WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS
AMENDMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AMENDMENT.


(B)           THE LENDERS SHALL BE REASONABLY SATISFIED THAT NO MATERIAL ADVERSE
CHANGE IN THE BUSINESS, ASSETS, OPERATIONS, PROPERTIES, CONDITION (FINANCIAL OR
OTHERWISE), LIABILITIES (INCLUDING CONTINGENT LIABILITIES) OR MATERIAL
AGREEMENTS OF BORROWER AND ITS SUBSIDIARIES HAS OCCURRED SINCE JUNE 30, 2006.


(C)           THERE SHALL BE NO INJUNCTION, WRIT, PRELIMINARY RESTRAINING ORDER
OR OTHER ORDER OF ANY NATURE ISSUED BY ANY GOVERNMENTAL AUTHORITY IN ANY RESPECT
AFFECTING THE TRANSACTIONS PROVIDED FOR IN THIS AMENDMENT AND NO ACTION OR
PROCEEDING BY OR BEFORE ANY GOVERNMENTAL AUTHORITY SHALL HAVE BEEN COMMENCED AND
BE PENDING OR, TO THE KNOWLEDGE OF BORROWER, THREATENED, SEEKING TO PREVENT OR
DELAY THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT OR CHALLENGING ANY OTHER
TERMS AND PROVISIONS HEREOF OR THEREOF OR SEEKING ANY DAMAGES IN CONNECTION
HEREWITH OR THEREWITH.


(D)           THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN AGREEMENT
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES RELATE TO AN EARLIER DATE AND, AFTER GIVING
EFFECT TO THE AMENDMENTS SET FORTH IN SECTION 1 HEREOF, NO DEFAULT OR EVENT OF
DEFAULT SHALL EXIST.


(E)        THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AND ACCEPTED A DESKTOP
OR VISUAL APPRAISAL OF EACH OF THE POOL VESSELS, WHICH SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND WHICH SHALL DEMONSTRATE
THAT THE

5


--------------------------------------------------------------------------------





 


FAIR MARKET VALUE OF THE POOL VESSELS AS OF THE AMENDMENT NO. 4 EFFECTIVE DATE
IS NOT LESS THAN $93,750,000.00.


(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) FOR THE ACCOUNT
OF THE LENDERS PARTY HERETO PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE
COMMITMENTS, PAYABLE ON THE AMENDMENT NO. 4 EFFECTIVE DATE, AN AMENDMENT FEE
EQUAL TO THE PRODUCT OF 0.075% MULTIPLIED BY THE MAXIMUM AMOUNT AND (II) ALL
OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE AMENDMENT NO. 4 EFFECTIVE DATE,
INCLUDING, TO THE EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET
EXPENSES REQUIRED TO BE REIMBURSED OR PAID BY BORROWER HEREUNDER.


(G)           ALL LEGAL MATTERS WITH RESPECT TO AND ALL LEGAL DOCUMENTS
(INCLUDING, BUT NOT LIMITED TO, THE LOAN DOCUMENTS) EXECUTED IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT SHALL BE SATISFACTORY TO COUNSEL
FOR THE ADMINISTRATIVE AGENT.


(H)           BORROWER SHALL HAVE PAID THE REASONABLE FEES AND DISBURSEMENTS OF
COUNSEL TO THE ADMINISTRATIVE AGENT AND THE LENDERS IN CONNECTION WITH THIS
AMENDMENT.

The Administrative Agent shall notify Borrower and the Lenders of the Amendment
No. 4 Effective Date, and such notice shall be conclusive and binding.


3.             REPRESENTATIONS AND WARRANTIES.  BORROWER HEREBY REPRESENTS AND
WARRANTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS THAT:


(A)           THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE LOAN DOCUMENTS
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF AND WITH THE
SAME EFFECT AS THOUGH MADE ON AND AS OF THE DATE HEREOF, EXCEPT TO THE EXTENT
SUCH REPRESENTATIONS AND WARRANTIES RELATE TO AN EARLIER DATE.


(B)           NO DEFAULT OR EVENT OF DEFAULT AND NO EVENT OR CONDITION WHICH,
WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A
DEFAULT OR EVENT OF DEFAULT, NOW EXISTS OR WOULD EXIST.


(C)           (I)  THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER OF THIS
AMENDMENT IS WITHIN ITS ORGANIZATIONAL POWERS AND HAVE BEEN DULY AUTHORIZED BY
ALL NECESSARY ACTION (CORPORATE OR OTHERWISE) ON THE PART OF BORROWER, (II) THIS
AMENDMENT IS THE LEGAL, VALID AND BINDING OBLIGATION OF BORROWER, ENFORCEABLE
AGAINST BORROWER IN ACCORDANCE WITH ITS TERMS, AND (III) NEITHER THIS AMENDMENT
NOR THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER HEREOF: (A) CONTRAVENES
THE TERMS OF BORROWER’S ORGANIZATION DOCUMENTS, (B) CONFLICTS WITH OR RESULTS IN
ANY BREACH OR CONTRAVENTION OF, OR THE CREATION OF ANY LIEN UNDER, ANY DOCUMENT
EVIDENCING ANY CONTRACTUAL OBLIGATION TO WHICH BORROWER IS A PARTY OR ANY ORDER,
INJUNCTION, WRIT OR DECREE TO WHICH BORROWER OR ITS PROPERTY IS SUBJECT, OR (C)
VIOLATES ANY REQUIREMENT OF LAW.


4.             EFFECT; NO WAIVER.


(A)           BORROWER HEREBY (I) REAFFIRMS AND ADMITS THE VALIDITY AND
ENFORCEABILITY OF THE LOAN DOCUMENTS AND ALL OF ITS OBLIGATIONS THEREUNDER AND
(II) AGREES AND ADMITS THAT IT HAS NO EXISTING DEFENSES TO OR OFFSETS AGAINST
ANY SUCH OBLIGATION. EXCEPT AS SPECIFICALLY SET FORTH HEREIN, THE LOAN AGREEMENT
AND THE OTHER LOAN

6


--------------------------------------------------------------------------------





DOCUMENTS SHALL REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR TERMS
AND ARE HEREBY RATIFIED AND CONFIRMED.  THE EXECUTION, DELIVERY AND
EFFECTIVENESS OF THIS AMENDMENT SHALL NOT OPERATE AS A WAIVER OF ANY EXISTING OR
FUTURE DEFAULT OR EVENT OF DEFAULT, WHETHER KNOWN OR UNKNOWN OR ANY RIGHT, POWER
OR REMEDY OF THE ADMINISTRATIVE AGENT OR THE LENDERS UNDER THE LOAN AGREEMENT,
NOR CONSTITUTE A WAIVER OF ANY PROVISION OF THE LOAN AGREEMENT, EXCEPT AS
SPECIFICALLY SET FORTH HEREIN.


(B)           BORROWER HEREBY (I) REAFFIRMS ALL OF ITS AGREEMENTS AND
OBLIGATIONS UNDER THE LOAN DOCUMENTS, (II) REAFFIRMS THAT ALL OBLIGATIONS OF
BORROWER UNDER OR IN CONNECTION WITH THE LOAN AGREEMENT AS AMENDED HEREBY ARE
“OBLIGATIONS” AS THAT TERM IS DEFINED IN THE LOAN DOCUMENTS AND (III) REAFFIRMS
THAT ALL SUCH OBLIGATIONS CONTINUE TO BE SECURED BY THE LOAN DOCUMENTS, WHICH
REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED.


5.             MISCELLANEOUS.


(A)           BORROWER SHALL PAY THE ADMINISTRATIVE AGENT UPON DEMAND FOR ALL
REASONABLE EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES OF THE
ADMINISTRATIVE AGENT, INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS AMENDMENT.


(B)           THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF LAW PROVISIONS, BUT
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK) AND DECISIONS OF THE STATE OF NEW YORK.


(C)           THIS AMENDMENT SHALL BE BINDING UPON BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND SHALL
INURE TO THE BENEFIT OF BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS AND
THE RESPECTIVE SUCCESSORS AND ASSIGNS OF THE ADMINISTRATIVE AGENT AND THE
LENDERS.


(D)           THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND
BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

[Signature pages follow.]

7


--------------------------------------------------------------------------------




AS EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Amendment to be executed on
its behalf.

 

 

K-SEA OPERATING PARTNERSHIP L.P.,
by its general partner K-Sea OLP GP, LLC,
as Borrower

 

 

 

 

 

By:

/s/ John J. Nicola

 

 

Name: John J. Nicola

 

Title: Chief Financial Officer

 

KEYBANK NATIONAL ASSOCIATION,
for itself as Lender, and as Administrative Agent
and as Collateral Trustee

 

 

 

 

 

By:

/s/ Steven B. Vitale

 

 

Name: Steven B. Vitale

 

Title: Director

 

LASALLE BANK NATIONAL ASSOCIATION,
as Syndication Agent and Lender

 

 

 

 

 

By:

/s/ Kathleen L. Ross

 

 

Name: Kathleen L. Ross

 

Title: Senior Vice President

 

CITIZENS BANK OF PENNSYLVANIA

 

 

 

 

 

By:

/s/ Devon Starks

 

 

Name: Devon Starks

 

Title: Senior Vice President

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Stephen Karp

 

 

Name: Stephen Karp

 

Title: Vice President

 

8


--------------------------------------------------------------------------------